Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,911,262 (“Leiba”).
Regarding claim 1, Leiba discloses a connector-cable module, comprising:
a multicore cable (202); and
a connector (204) connected to one end of the multicore cable, wherein
the multicore cable includes
a first signal line (the wire corresponding to the line connecting to pad 224, see at least the abstract and Fig. 2A) that transmits a first signal (signal for 224),
a second signal line (the wire corresponding to the line connecting to pad 226, see at least the abstract and Fig. 2A) that transmits a second signal (signal for 226), the first signal and the second signal forming a differential signal (col. 7, lns. 32 – 39), and

the connector includes
a board (see the board in Fig. 2A),
a first pad (224) provided on the board and connected to the first signal line,
a second pad (226) provided on the board and connected to the second signal line, and
a third pad (232) provided on the board and connected to the third signal line; and
the connector is configured such that when a line passes through a first gravity center of the first pad and a second gravity center of the second pad, a foot of a perpendicular drawn from a third gravity center of the third pad to the line is located between the first gravity center and the second gravity center (the center of gravity of 232 is between the centers of gravity of 224 and 226).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leiba in view of U.S. Pat. No. 9,105,376 (“Gundel”).
Regarding claim 2, Leiba does not disclose wherein the first signal line and the second signal line are stranded. However, Gundel teaches a cable containing wires for connection to a plug, where signal lines are stranded. It would have been obvious to make the signal lines of . 
Allowable Subject Matter
Claims 3 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art does not disclose or suggest the claimed connector-cable module configured such that when a line passes through a first gravity center of the first pad and a second gravity center of the second pad, a perpendicular drawn from a third gravity center of the third pad to the line is located between the first gravity center and the second gravity center, and wherein the first pad and the third pad are at such a distance from each other that crosstalk occurs between the first signal and the third signal; and the second pad and the third pad are at such a distance from each other that crosstalk occurs between the second signal and the third signal, along with the remaining elements of the claim.
Regarding Claims 4 and 5, the prior art does not disclose or suggest the claimed connector-cable module, including wherein a first signal and a second signal forming a differential signal, and a third signal line that transmits a third signal that is independent of the first signal and the second signal, and wherein a first pad provided on a first surface of the board and connected to the first signal line, and a second pad provided on the first surface of the board and connected to the second signal line, and a third pad provided on a second surface of the board and connected to the third signal line, the second surface being opposite the first surface of the board; and the connector is configured such that when a line passes through a first gravity center of the first pad and a second gravity center of the second pad, a 
Leiba discloses pads on opposite sides of a board, with a center of gravity of the pad on a second side is between two pads on a first side, but the lines belonging to the pads are not independent because they are coupled by a wire or via within the board. Sommers discloses terminals extending through a connector which form a triangular group which contain independent signals which are coupled together, but this disclosure is directed to a connector directly coupled to a motherboard, and the terminals achieve a useful coupling effect by maintaining a consistent distance from one another, without the use of a board with pads. Yang and Little each disclose connectors with pads that are offset. Lin and Tanaka also disclose terminal groupings which create coupled relationships between triangular groups.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            



/renee s luebke/
Supervisory Patent Examiner
Art Unit 2833